PALMIERI, District Judge.
Defendants’ motions are denied in all respects except as hereinafter indicated.
Defendants have asked me to reconsider my denial of their motion for discovery and inspection under Rule 16 of the Rules of Criminal Procedure, 18 U. S.C.A. They explain their failure to comply with the requirements of Rule 16 by stating that they believed that the Government would consent to this motion because it had consented to allow defendants to inspect and copy books and records belonging to or abandoned by them when a motion under Rule 16 was made in connection with the previous indictments against the defendants.
In the papers submitted in connection with their motions for reargument defendants have for the first time designated the records which they wish to inspect and made a showing of their materiality as Rule 16 requires. But since they have failed to enumerate the records which they inspected and copied previously, they have still not complied with *245the requirement that a request made under Rule 16 be reasonable.
However, since the trial of this case has been long delayed, I shall overlook this defect if it is cured by the submission of a proper order accompanied by appropriate supplementary papers in compliance with Rule 16 of the Rules of Criminal Procedure.
Settle order on notice.